 
Exhibit 10.1

                                     
PLAN OF EXCHANGE
BY WHICH
 China International Tourism Holdings, Ltd.
(a Nevada corporation)
SHALL ACQUIRE
Chengkai Logistic Co Ltd.
(a corporation organized under the laws of the Peoples’ republic of China)
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 


 

I. RECITALS
1
   
1. The Parties to this Plan of Exchange:
4
(1.1) China International Tourism Holdings, Ltd......
4
(1.2) Chengkai Logistic Co Ltd..
4
   
2. The Capital of the Parties:
4
(2.1) The Capital of CIHS
4
(2.2) The Capital of Chengkai
4
   
3. Transaction Descriptive Summary:
4
   
4. SEC compliance.
2
   
5. Nevada compliance.
2
   
6. Audited Financial Statements.
2
   
II. PLAN OF REOGANIZATION
3
   
1. Conditions Precedent to Closing.
3
(1.1) Shareholder Approval.
3
(1.2) Board of Directors.
3
(1.3) Due Diligence Investigation.
3
(1.4) The rights of dissenting shareholders,
3
(1.5) All of the terms, covenants and conditions
3
(1.6) Delivery of Audited Financial Statements
3
   
2. Conditions Concurrent and Subsequent to Closing.
4
(2.1) Delivery of Registered Capital of Chengkai.
4
(2.2) Acquisition Shares Issuance .
.5
   
3. Plan of Acquisition
4
(3.1) Exchange and Reorganization:
4
(3.2) Issuance of Common Stock:
.4
(3.3) Closing/Effective Date:
5
(3.4) Surviving Corporations
5
(3.5) Rights of Dissenting Shareholders:
5
(3.6) Service of Process and Address:
5
(3.7) Surviving Articles of Incorporation:
5
(3.8) Surviving By-Laws:
5
(3.9) Further Assurance, Good Faith and Fair Dealing:
5
(3.10) General Mutual Representations and Warranties.
5
(3.10.1) Organization and Qualification.
6
(3.10.2) Corporate Authority.
6
(3.10.3) Ownership of Assets and Property.
6
(3.10.4) Absence of Certain Changes or Events.
6
(3.10.5) Absence of Undisclosed Liabilities.
7
(3.10.6) Legal Compliance.
7
(3.10.7) Legal Proceedings.
8
(3.10.8) No Breach of Other Agreements.
8
(3.10.9) Capital Stock.
8
(3.10.10) SEC Reports.
8
(3.10.11) Brokers' or Finder's Fees.
8
(3.11) Miscellaneous Provisions
8
(3.11.1)
8
(3.11.2)
9
(3.11.3)
9
(3.11.4)
9
(3.11.5)
9
(3.11.6)
9
 
 
4. Termination
13
 
 
5. Closing
13
 
 
6. Merger Clause
13

 
 




The Remainder of this Page is Intentionally left Blank
 
 
 
2

--------------------------------------------------------------------------------

 
 
PLAN OF EXCHANGE
BY WHICH
China International Tourism Holdings, Ltd.
(a Nevada  corporation)
SHALL ACQUIRE
Chengkai Logistic Co Ltd.
(a corporation organized under the laws of the Peoples’ Republic of China)
 
 


This Plan of Exchange (the “Agreement” or “Plan of Exchange”) is made and dated
as of this 11th day of February, 2009, and is intended to supersede all previous
oral or written agreements, if any, between the parties, with respect to its
subject matter. This Agreement anticipates that extensive due diligence shall
have been performed by both parties. All due diligence shall have been completed
by the Parties no later than February 11, 2009.
 
I. RECITALS
 
1. The Parties to this Agreement:


(1.1) China International Tourism Holdings, Ltd. ("CIHS "), a Nevada
corporation.


(1.2) ChengkaiChengkai Logistic Co Ltd., a corporation organized under the laws
of the Peoples’ Republic of China (“Chengkai”).


2. The Capital of the Parties:


(2.1) The Capital of CIHS consists of 5,000,000 authorized shares of redeemable
preferred stock, par value $.01, of which 3,295,000 shares issued and
outstanding, and 250,000,000 authorized shares of Common Stock, par value
$.0001, of which 48,591,809 shares are issued and outstanding.
(2.2) The Capital of Chengkai consists of RMB 8,000,000 in registered capital
(US$1=8 RMB), which for the purposes of this Agreement, is referred to as
“common stock” or “capital stock”.


3. Transaction Descriptive Summary: CIHS desires to acquire Chengkai and the
shareholders of Chengkai (the “Chengkai Shareholders”) desire that Chengkai be
acquired by CIHS.  CIHS would acquire 100% of the capital stock of Chengkai in
exchange for an issuance by CIHS of 50,000,000 new shares of Common Stock of
CIHS to Chengkai.. The above issuance will give Chengkai an interest in CIHS
representing approximately 27.6% of the then issued and outstanding shares on an
dilutive basis. The parties intend that the transactions qualify and meet the
Internal Revenue Code requirements for a tax free reorganization, in which there
is no corporate gain or loss recognized by the parties, with reference to
Internal Revenue Code (IRC) sections 354 and 368.


4. SEC compliance. CIHS shall cause the filing with the Commission of a Current
Report on Form 8-K, within four business days of the date hereof, reporting the
execution of this Agreement.


5. Nevada compliance.  Articles of Exchange are required to be filed by
Nevada law as the last act to make the plan of exchange final and effective
under Nevada law.


6. Audited Financial Statements. Certain filings under the Securities Exchange
Act of 1934, such as a Current Report on Form 8-K, require audited financial
statements of Chengkai to be filed with the SEC within 71 days of the initial
Form 8-K filing with respect to this transaction.  In connection with CIHS’s
filing of a Current Report on Form 8-K/A within 71 days after the closing, as it
relates to this transaction, audited financial statements of Chengkai will be
filed with the SEC in accordance with Form 8-K.  Chengkai has agreed to provide
audited financial statements prepared in conformity with U.S. GAAP to CIHS at or
prior to closing.
 
 
3

--------------------------------------------------------------------------------

 
 
II. PLAN OF EXCHANGE


1. Conditions Precedent to Closing.


The obligation of the parties to consummate the transactions contemplated herein
are subject to the fulfillment or waiver prior to the closing of the following
conditions precedent:



(1.1) Shareholder Approval. Chengkai and CIHS shall have secured their
shareholder approvals for this transaction, if required, in accordance with the
laws of its place of incorporation and its constituent documents.



(1.2) Board of Directors. The Boards of Directors of each of Chengkai and CIHS
shall have approved the transaction and this agreement, in accordance with the
laws of its place of incorporation and its constituent documents.



(1.3) Due Diligence Investigation. Each party shall have furnished to the other
party all corporate and financial information which is customary and reasonable,
to conduct its respective due diligence, normal for this kind of transaction. If
either party determines that there is a reason not to complete the Plan of
Exchange as a result of their due diligence examination, then they must give
written notice to the other party prior to the expiration of the due diligence
examination period. The due diligence period, for purposes of this paragraph,
shall have expired on February 11, 2009.  The Closing Date shall be three days
after the satisfaction or waiver of all of the conditions precedent to closing
set forth in this Plan of Exchange, unless extended to a later date by mutual
agreement of the parties.



(1.4) The rights of dissenting shareholders, if any, of each party shall have
been satisfied and the Board of Directors of each party shall have determined to
proceed with the Plan of exchange.



(1.5) All of the terms, covenants and conditions of the Plan of exchange to be
complied with or performed by each party before Closing shall have been complied
with, performed or waived in writing;



(1.6)   Delivery of Audited Financial Statements.   Chengkai shall have
delivered to CIHS audited financial statements and an audit report thereon for
the year ended December 31, 2008, any required audits shall be prepared by a
PCAOB member audit firm in accordance with U.S. GAAP at Chengkai’s expense.


2. Conditions Concurrent and Subsequent to Closing.


(2.1) Delivery of Registered Capital of Chengkai.  Immediately upon or within 30
days from the date of this agreement, CIHS shall have 100% of the beneficial
interest of Chengkai Logistic Co Ltd.


(2.2) Acquisition Share Issuance. Immediately upon the Closing, CIHS shall issue
to the Chengkai Shareholders 50,000,000 new investment shares of Common Stock of
CIHS to the Chengkai Shareholders in exchange for 100% of the capital stock of
Chengkai, which will give Chengkai an interest in CIHS representing
approximately 27.6% of the then issued and outstanding shares on an dilutive
basis.


3. Plan of Exchange


(3.1) Exchange and Reorganization: CIHS and Chengkai shall be hereby
reorganized, such that CIHS shall acquire 100% the capital stock of Chengkai,
and Chengkai shall become a wholly-owned subsidiary of CIHS.


(3.2) Issuance of Common Stock: Within 60 days upon the effective date of the
Plan, CIHS shall issue 50,000,000 new investment shares of Common Stock of CIHS
to or for the Chengkai Shareholders.


(3.3) Closing/Effective Date: The Plan of exchange shall become effective
immediately upon approval and adoption by the parties hereto, in the manner
provided by the law of the places of incorporation and constituent corporate
documents, and upon compliance with governmental filing requirements, such as,
without limitation, filings under the Securities Exchange Act of 1934, and the
filing of Articles of Exchange, if applicable under State Law. Closing shall
occur upon the approval by the Board of Directors of the parties hereto or are
waived by the parties.
 
 
4

--------------------------------------------------------------------------------

 


(3.4) Surviving Corporations: Both corporations shall survive the exchange and
reorganization herein contemplated and shall continue to be governed by the laws
of its respective jurisdiction of incorporation.


(3.5) Rights of Dissenting Shareholders: Each Party is the entity responsible
for the rights of its own dissenting shareholders, if any.


(3.6) Service of Process and Address: Each corporation shall continue to be
amenable to service of process in its own jurisdiction, exactly as before this
acquisition.  The address of CIHS is Pang Gong Site 44, Hong Guang Road, Xi An,
P.R. 710068.  The address of Chengkai is Suite 910 Yi An Plaza, 33 Jian She Liu
Road, Guangzhou, China.
 
The address of CIHS will be changed, according to the instruction of Chengkai.


(3.7) Surviving Articles of Incorporation: the Articles of Incorporation of each
Corporation shall remain in full force and effect, unchanged.


(3.8) Surviving By-Laws: the By-Laws of each Corporation shall remain in full
force and effect, unchanged.


(3.9) Further Assurance, Good Faith and Fair Dealing: the Directors of each
Company shall and will execute and deliver any and all necessary documents,
acknowledgments and assurances and do all things proper to confirm or
acknowledge any and all rights, titles and interests created or confirmed
herein; and both companies covenant expressly hereby to deal fairly and in good
faith with each other and each others shareholders. In furtherance of the
parties desire, as so expressed, and to encourage timely, effective and
businesslike resolution the parties agree that any dispute arising between them,
capable of resolution by arbitration, shall be submitted to binding arbitration.
As a further incentive to private resolution of any dispute, the parties agree
that each party shall bear its own costs of dispute resolution and shall not
recover such costs from any other party.


(3.10) General Mutual Representations and Warranties. The purpose and general
import of the Mutual Representations and Warranties, are that each party has
made appropriate full disclosure to the others, that no material information has
been withheld, and that the information exchanged is accurate, true and correct.
These warranties and representations are made by each party to the other, unless
otherwise provided in this agreement, and they speak and shall be true
immediately before Closing.


 
(3.10.1) Organization and Qualification. Each corporation is duly organized and
in good standing, and is duly qualified to conduct any business it may be
conducting, as required by law or local ordinance.



 
(3.10.2) Corporate Authority. Each corporation has corporate authority, under
the laws of its jurisdiction and its constituent documents, to do each and every
element of performance to which it has agreed, and which is reasonably
necessary, appropriate and lawful, to carry out this Agreement in good faith.



 
(3.10.3) Ownership of Assets and Property. Each corporation has lawful title and
ownership of it property as reported to the other, and as disclosed in its
financial statements.



 
(3.10.4) Absence of Certain Changes or Events. Each corporation has not had any
material changes of circumstances or events which have not been fully disclosed
to the other party, and which, if different than previously disclosed in
writing, have been disclosed in writing as currently as is reasonably
practicable.  Specifically, and without limitation:

 
 
5

--------------------------------------------------------------------------------

 
 
 
   (3.10.4-a) the business of each corporation shall be conducted only in the
ordinary and usual course and consistent with its past practice, and neither
party shall purchase or sell (or enter into any agreement to so purchase or
sell) any properties or assets or make any other changes in its operations,
respectively, taken as a whole, or provide for the issuance of, agreement to
issue or grant of options to acquire any shares, whether common, redeemable
common or convertible preferred, in connection therewith;



 
   (3.10.4-b) Except as set forth in this Plan of Exchange, neither corporation
shall (i) amend its Articles of Incorporation or By-Laws, (ii) change the number
of authorized or outstanding shares of its capital stock, or (iii) declare, set
aside or pay any dividend or other distribution or payment in cash, stock or
property to the extent that which might contradict or not  comply with any
clause or condition set forth in this Plan of Exchange, LOI or Escrow Agreement;



 
   (3.10.4-c) Neither corporation shall (i) issue, grant or pledge or agree or
propose to issue, grant, sell or pledge any shares of, or rights of any kind to
acquire any shares of, its capital stock, (ii) incur any indebtedness other than
in the ordinary course of business, (iii) acquire directly or indirectly by
redemption or otherwise any shares of its capital stock of any class or (iv)
enter into or modify any contact, agreement, commitment or arrangement with
respect to any of the foregoing;



 
   (3.10.4-d) Except in the ordinary course of business, neither party shall (i)
increase the compensation payable or to become payable by it to any of its
officers or directors; (ii) make any payment or provision with respect to any
bonus, profit sharing, stock option, stock purchase, employee stock ownership,
pension, retirement, deferred compensation, employment or other payment plan,
agreement or arrangement for the benefit of its employees (iii) grant any stock
options or stock appreciation rights or permit the exercise of any stock
appreciation right where the exercise of such right is subject to its discretion
(iv) make any change in the compensation to be received by any of its officers;
or adopt, or amend to increase compensation or benefits payable under, any
collective bargaining, bonus, profit sharing, compensation, stock option,
pension, retirement, deferred compensation, employment, termination or severance
or other plan, agreement, trust, fund or arrangement for the benefit of
employees, (v) enter into any agreement with respect to termination or severance
pay, or any employment agreement or other contract or arrangement with any
officer or director or employee, respectively, with respect to the performance
or personal services that is not terminable without liability by it on thirty
days notice or less, (vi) increase benefits payable under its current severance
or termination, pay agreements or policies or (vii) make any loan or advance to,
or enter into any written contract, lease or commitment with, any of its
officers or directors;



 
   (3.10.4-e) Neither party shall assume, guarantee, endorse or otherwise become
responsible for the obligations of any other individual, firm or corporation or
make any loans or advances to any individual, firm or corporation, other than
obligations and liabilities expressly assumed by the other that party;



 
   (3.10.4-f) Neither party shall make any investment of a capital nature either
by purchase of stock or securities, contributions to capital, property transfers
or otherwise, or by the purchase of any property or assets of any other
individual, firm or corporation.



 
(3.10.5) Absence of Undisclosed Liabilities. Each corporation has, and has no
reason to anticipate having, any material liabilities which have not been
disclosed to the other, in the financial statements or otherwise in writing.



 
(3.10.6) Legal Compliance. Each corporation shall comply in all material
respects with all Federal, state, local and other governmental (domestic or
foreign) laws, statutes, ordinances, rules, regulations (including all
applicable securities laws), orders, writs, injunctions, decrees, awards or
other requirements of any court or other governmental or other authority
applicable to each of them or their respective assets or to the conduct of their
respective businesses, and use their best efforts to perform all obligations
under all contracts, agreements, licenses, permits and undertaking without
default.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(3.10.7) Legal Proceedings. Each corporation has no legal proceedings,
administrative or regulatory proceeding, pending or suspected, which have not
been fully disclosed in writing to the other.



 
(3.10.8) No Breach of Other Agreements.  This Agreement, and the faithful
performance of this agreement, will not cause any breach of any other existing
agreement, or any covenant, consent decree, or undertaking by either, not
disclosed to the other.



 
(3.10.9) Capital Stock. The issued and outstanding shares and all shares of
capital stock of each corporation is as detailed herein, that all such shares
are in fact issued and outstanding, duly and validly issued, were issued as and
are fully paid and non-assessable shares, and that, other than as represented in
writing, there are no other securities, options, warrants or rights outstanding,
to acquire further shares of such corporation.

 
(3.10.10) SEC Reports. CIHS has filed all required registration statements,
prospectuses, reports, schedules, forms, statements and other documents required
to be filed by it with the SEC since the date of its registration under the
Securities Act of 1933, as amended (collectively, including all exhibits
thereto, the "CIHS SEC Reports").  None of the CIHS SEC Reports, as of their
respective dates, contained any untrue statements of material fact or failed to
contain any statements which were necessary to make the statements made therein,
in light of the circumstances, not misleading.  All of the CIHS SEC Reports, as
of their respective dates (and as of the date of any amendment to the respective
CIHS SEC Reports), complied as to form in all material respects with the
applicable requirements of the Securities Act and the Exchange Act and the rules
and regulations promulgated thereunder.


 
(3.10.11) Brokers' or Finder's Fees. Each corporation is not aware of any claims
for brokers' fees, or finders' fees, or other commissions or fees, by any person
not disclosed to the other, which would become, if valid, an obligation of
either company.



(3.11) Miscellaneous Provisions


 
(3.11.1) Except as required by law, no party shall provide any information
concerning any aspect of the transactions contemplated by this Agreement to
anyone other than their respective officers, employees and representatives
without the prior written consent of the other parties hereto. The aforesaid
obligations shall terminate on the earlier to occur of (a) the Closing, or (b)
the date by which any party is required under its articles or bylaws or as
required by law, to provide specific disclosure of such transactions to its
shareholders, governmental agencies or other third parties. In the event that
the transaction does not close, each party will return all confidential
information furnished in confidence to the other.  In addition, all parties
shall consult with each other concerning the timing and content of any press
release or news release to be issued by any of them.



 
(3.11.2) This Agreement may be executed simultaneously in two or more
counterpart originals. The parties can and may rely upon facsimile signatures as
binding under this Agreement, however, the parties agree to forward original
signatures to the other parties as soon as practicable after the facsimile
signatures have been delivered.



 
(3.11.3) The Parties to this agreement have no wish to engage in costly or
lengthy litigation with each other. Accordingly, any and all disputes which the
parties cannot resolve by agreement or mediation shall be submitted to binding
arbitration under the rules and auspices of the American Arbitration
Association. As a further incentive to avoid disputes, each party shall bear its
own costs, with respect thereto, and with respect to any proceedings in any
court brought to enforce or overturn any arbitration award. This provision is
expressly intended to discourage litigation and to encourage orderly, timely and
economical resolution of any disputes which may occur.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(3.11.4) If any provision of this Agreement or the application thereof to any
person or situation shall be held invalid or unenforceable, the remainder of the
Agreement and the application of such provision to other persons or situations
shall not be effected thereby but shall continue valid and enforceable to the
fullest extent permitted by law.



 
(3.11.5) No waiver by any party of any occurrence or provision hereof shall be
deemed a waiver of any other occurrence or provision.



 
(3.11.6) The parties acknowledge that both they and their counsel have been
provided ample opportunity to review and revise this agreement and that the
normal rule of construction shall not be applied to cause the resolution of any
ambiguities against any party presumptively. The Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada.



4. Termination. The Plan of exchange may be terminated by written notice, at any
time prior to closing, (i) by mutual consent, (ii) by either party during the
due diligence phase, (iii) by either party, in the event that the transaction
represented by the anticipated Plan of exchange has not been implemented and
approved by the proper governmental authorities 60 days from the date of this
Agreement, or (v) by either party in the event that a condition of closing is
not met by February 29, 2009. In the event that termination of the Plan of
exchange by either or both, as provided above, the Plan of exchange shall
forthwith become void and there shall be no liability on the part of either
party or their respective officers and directors.


5. Closing.  The parties hereto contemplate that the closing of this Plan of
Exchange shall occur no more than three days after all of the conditions
precedent have been met or waived.  The closing deliveries will be made pursuant
to this Agreement. In addition, within 60 days of signing the Plan of Exchange,
CIHS shall issue 50,000,000 Common Stock of CIHS pursuant to Regulation S under
the Securities Act of 1933, as amended, to the Chengkai shareholders and CIHS
shall acquire 100% of the capital stock of Chengkai.


6.  Merger Clause.  This Plan of Exchange constitute the entire agreement of the
parties hereto with respect to the subject matter hereof, and such document
supersedes all prior understandings or agreements between the parties hereto,
whether oral or written, with respect to the subject matter hereof, all of which
are hereby superceded, merged and rendered null and void.




IN WITNESS WHEREOF, The parties hereto, intending to be bound, hereby sign this
Plan of Exchange below as of the date first written above.






CHINA INTERNATIONAL TOURISM HOLDINGS, LTD.






By: ____________________________
Wanwen Su, President






CHENGKAI LOGISTIC CO LTD.






By: ____________________________
Wanwen Su President


 
8

--------------------------------------------------------------------------------

 